Citation Nr: 0601411	
Decision Date: 01/17/06    Archive Date: 01/31/06

DOCKET NO.  99-24 567	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to a compensable evaluation for service-connected 
malaria, for accrued benefits purposes.


REPRESENTATION

Appellant represented by:	Ken M. Nimmons, Attorney at 
Law



ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel


INTRODUCTION

The veteran served on active duty from October 1941 to July 
1945.  The veteran died in December 1996.  The appellant is 
pursuing an accrued benefits claim for reimbursement for 
payment of expenses related to the veteran's last sickness 
and burial.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.

The appellant's case was remanded by the Board in April 2001 
and again in March 2005 for additional development.  It is 
again before the Board for appellate review.


FINDINGS OF FACT

1.  The veteran had a pending claim for an increased rating 
for service-connected malaria at the time of his death in 
December 1996.

2.  There is no competent medical evidence of active malaria, 
nor ascertainable residuals of malaria such as anemia, liver 
or spleen damage.


CONCLUSION OF LAW

The criteria for a compensable rating for malaria, for the 
purposes of accrued benefits, are not met.  38 U.S.C.A. §§ 
1155, 5107, 5121(West 2002); 38 C.F.R. §§ 3.102, 3.1000, 4.2, 
4.7 (2005), 38 C.F.R. §§ 4.88, 4.88b Diagnostic Code 6304 
(1996); 38 C.F.R. § 4.88b, Diagnostic Code 6304, (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

The veteran served on active duty from October 1941 to July 
1945.  His service medical records (SMRs) reflect that he was 
treated for malaria in 1944.  The veteran's July 1945 
discharge physical examination did not list any residuals 
from the veteran's malaria.  He was noted to have had one 
attack of malaria in 1944.

The veteran submitted his initial claim for disability 
compensation benefits in February 1946.  He was granted 
service connection for malaria by way of a rating decision 
dated in April 1946.  The veteran was assigned a 
noncompensable disability rating that has remained in effect 
until the present time.

Associated with the claims file is a VA discharge summary for 
a period of hospitalization from September 1956 to December 
1956.  The veteran had complaints of multiple joint pains for 
three years, a sore throat for three months, and skin lesions 
for one month.  He reported that, except for occasional 
periods when he felt quite warm since having malaria in 1945 
[sic], he was well until three years earlier.  The veteran 
received an extensive evaluation, to include laboratory 
studies.  Active malaria was not discussed in the summary, 
nor were any residuals.  The veteran was diagnosed with 
multiple rheumatoid arthritis, treated, improved.

The veteran submitted a claim in February 1984.  He indicated 
that he had not previously filed a claim for any benefit with 
VA.  He listed malaria as the condition involved.  The 
veteran did not list any treatment for malaria after service.

The RO wrote to the veteran in April 1984.  He was informed 
that he was already service connected for malaria and that he 
had a noncompensable disability rating.  The veteran was 
advised that, in order to claim an increase in his 
disability, he should submit medical evidence that showed a 
relapse or evidence of chronic residuals from his malaria.  
The veteran did not respond to the RO's letter.

The veteran submitted a claim for an increased rating in 
August 1996.  He did not list any source of treatment for his 
malaria on his claim form.  

A letter from the veteran's attorney accompanied his 
increased rating claim.  The attorney said that the veteran 
went to the military benefits office to recover benefits as 
he had received a disability rating for malaria.  The 
attorney said that nothing was done and that the veteran 
received no benefits for the last 50 years.  The attorney 
said that the veteran had experienced unexplained body 
ailments that may be attributed to malaria over the past 50 
years.  The attorney also said that 38 C.F.R. § 4.88 provided 
that, when there had been relapses after the initial course 
of treatment, as in the veteran's case, further relapses were 
expected and that the veteran must be given the benefit of 
the doubt concerning the origin of the relapse.  

The RO wrote to the veteran in October 1996.  He was informed 
that he could send a doctor's statement that showed the date 
of examination, diagnosis, and any clinical or laboratory 
findings in support of his claim.  He was also asked to 
identify any VA facility where he had received treatment.  He 
was asked to submit the evidence within 60 days but advised 
that he had up to a year to submit the evidence.

The veteran submitted VA treatment records for the period 
from September 1956 to October 1996 in November 1996.  The 
records consisted of several discharge summaries for periods 
of hospitalization, and associated hospital records, as well 
as outpatient records.  The records related to treatment for 
a number of medical conditions.  There were no entries to 
show that the veteran was treated for active malaria at any 
time.  The veteran was diagnosed with anemia on a number of 
occasions; however, it was never associated with his malaria.  
There were no entries to show that the veteran was diagnosed 
with any residual that was related to his service-connected 
malaria.

The appellant submitted a claim for entitlement to burial 
benefits in January 1997.  She included a copy of the 
veteran's certificate of death that showed that he died in 
December 1996.  Her claim showed that there was an 
outstanding balance for the veteran's funeral and burial 
expenses of $7,623.80 owed to the funeral home.

The RO authorized payment of $720 to the funeral home that 
handled the veteran's preparation, funeral, and burial in 
January 1997.  The appellant was notified of the action in 
January 1997.

The veteran's attorney submitted a statement in February 
1997.  He also provided notice of the veteran's death and a 
copy of the discharge summary relating to his final period of 
hospitalization at the VA Medical Center (VAMC) in Augusta, 
Georgia, for the period from December 17, 1996, to December 
20, 1996.  The attorney said that the summary noted that the 
veteran had a history of malaria ailments.

A review of the discharge summary shows that the veteran was 
noted to have a history of malaria, along with a medical 
history of eight other medical conditions.  The summary did 
not contain any reference to any period of active malaria 
since service.  Further, the summary did not identify that 
the veteran suffered from any residual related to his 
service-connected malaria.

The RO wrote to the veteran's attorney in March 1997.  The RO 
advised that reimbursement may be available up to the amount 
of the burial expenses, less any previous payment from VA and 
Social Security.  The letter advised that pertinent 
regulations allowed for only so much of an accrued benefit to 
be paid as may be necessary to reimburse the person who bore 
the expense of the last sickness and burial.  The RO noted 
that the veteran had a claim pending at the time of death 
that could result in accrued benefits.  A claim form was 
enclosed with instructions that it should be completed by the 
person that paid the last illness and burial expenses for the 
veteran.  

The veteran's attorney responded in April 1997.  He again 
argued that the veteran was entitled to a disability rating 
for accrued benefits for the past 50 years.  The attorney 
included a statement that his correspondence did not concern 
the reimbursement of burial expenses.

The appellant's claim for reimbursement from accrued amounts 
due a deceased beneficiary was received by the RO on December 
21, 1998.  The appellant included a copy of her appointment 
as executrix of the veteran's estate, and an invoice from 
Platt's Funeral Home that reflected full payment of 
outstanding expenses.  The accounting showed that $720 was 
received from the U.S. Treasury, $2,031 was received from 
General American Insurance Company, and $4,826.52 was 
received from the appellant.  Finally, the appellant included 
a receipt of payment of $190 to the City Council of Augusta, 
Georgia, for care and preservation of the veteran's cemetery 
plot.

The RO wrote to the appellant in January 1999.  The RO 
informed the appellant that her claim was denied.  The basis 
for the denial was that the veteran was not due any benefits 
at the time of his death in December 1996.

The appellant's attorney, from the same law firm that had 
represented the veteran, submitted a statement that expressed 
disagreement with the RO's action in January 1999.

The attorney submitted a second statement to the Board that 
same month.  He again disputed the RO's action.  The attorney 
alleged that the veteran experienced relapses of his malaria 
based on a description of several physical symptoms.  The 
attorney also cited to 38 C.F.R. § 4.88 (1995) for the 
proposition that relapses were expected and that the veteran 
should be given the benefit of the doubt as to unexplained 
fever of short duration, controlled by medication specific 
for malaria.

The RO denied the appellant's claim by way of a rating 
decision dated in June 1999.  The RO noted that the veteran 
had filed a claim for an increased rating in August 1996.  
The RO determined that the medical evidence did not show the 
veteran to have active malaria or to suffer from any 
disabling residuals.

The appellant submitted her notice of disagreement in 
September 1999.  She contended that pertinent law required 
that the veteran be given a 10 percent rating for his 
malaria.  She also requested that the RO "go back" to the 
veteran's claim of 1984.

The appellant was scheduled for a hearing in March 2000.  Her 
attorney informed the RO that he had a schedule conflict for 
the hearing date.  He asked that the hearing be rescheduled.

The appellant's hearing was rescheduled for July 26, 2000.  
Notice of the new date was provided in June 2000.  The 
appellant acknowledged receipt of the new hearing date and 
reported that she would be present for the hearing.  The 
appellant thereafter canceled the hearing for July 2000.

The Board remanded the case for additional development in 
April 2001.  The Board directed that the RO determine if the 
appellant's claim for accrued benefits was timely because it 
was received two years after the date of the veteran's death.  
Applicable law required that the claim be filed within one 
year of the veteran's death.  In addition, the Board asked 
that the RO develop evidence to show that the appellant did 
bear the expense of the veteran's burial.

The RO wrote to the appellant in April 2001.  She was 
requested to provide evidence that she personally paid the 
expenses for the veteran's funeral.

The appellant, through her attorney, submitted the requested 
evidence in April 2001.  One attachment was the April 1998 
invoice from Platt's Funeral Home, referenced supra.  The 
appellant also submitted statements from individuals that 
attested to her taking care of the veteran during his 
lifetime.  The attorney noted that a check from General 
American Insurance Company was made payable to the appellant 
and that she applied the check to payment of the veteran's 
burial expenses.

Associated with the claims file is a memorandum from the RO 
to the Board dated in November 2004.  The memorandum related 
the developments in the case from the date of the veteran's 
death until the receipt of the appellant's claim for accrued 
benefits.  The RO noted that VA failed to provide the 
appellant with the appropriate claim form, VA Form 21-601, 
when the appellant submitted her claim for burial benefits in 
January 1997.  The RO noted that the veteran's attorney was 
furnished the form in March 1997 but he was not representing 
the appellant at the time.  The RO concluded that, because 
the proper form was not sent to the appellant, her claim 
remained pending as an informal claim.  The RO concluded that 
her claim for benefits was timely received on January 28, 
1998. [sic]

The RO returned the case to the Board in November 2004.

The Board remanded the claim in March 2005.  The primary 
purpose of the remand was to allow for the RO to provide the 
notice required by the Veterans Claims Assistance Act of 
2000.

The RO wrote to the appellant in March 2005.  The letter 
informed her of the evidence necessary to substantiate her 
claim, what VA was responsible for and what she should do in 
the development of her claim.  She was also requested to 
submit any evidence that she had.

The appellant submitted an authorization form for medical 
records from the VAMC Augusta for the period from 1941 to 
1956 in April 2005.  The appellant also submitted duplicate 
evidence regarding her payment of the veteran's burial 
expenses.

The RO wrote to the appellant to inform her about the status 
of her claim in August 2005.  The appellant was informed that 
the RO had requested the VA records she had identified but 
had not received a response.  She was encouraged to submit 
any evidence that she had that would show treatment for the 
veteran's malaria since 1945.  

The RO also wrote to the appellant in response to an inquiry 
from her attorney of August 2005.  The RO informed the 
appellant that they were still awaiting the results of the 
VAMC record search.

The RO received a negative response from the Augusta VAMC in 
September 2005.  The VAMC release of information official 
said that there were no records of treatment for the veteran 
at the facility from July 1945 to December 1959.

The RO issued a supplemental statement of the case (SSOC) in 
September 2005.  The SSOC continued the denial of the 
appellant's claim.  The SSOC also advised that no records, to 
include retired records, were available from the Augusta 
VAMC.

The appellant responded in November 2005.  She indicated that 
she continued to disagree with the RO's decision and asked 
that her claim be forwarded to the Board.

II.  Analysis

Timeliness of Appellant's Claim.  The law and regulations 
governing claims for accrued benefits state that, generally, 
upon the death of a veteran, there may be paid periodic 
monetary benefits to which he or she was entitled at the time 
of death, and which were due and unpaid for a period not to 
exceed two years, based on existing rating decisions or other 
evidence that was on file when the veteran died.  38 U.S.C.A. 
§ 5121 (West 2002); 38 C.F.R. § 3.1000 (2005).  In the 
appellant's case, only so much of the accrued benefits may be 
paid as may be necessary to reimburse the person who bore the 
expense of last sickness and burial.  38 U.S.C.A. 
§ 5121(a)(5); 38 C.F.R. § 3.1000(a)(4).  

An application for accrued benefits must be filed within one 
year after the date of death.  In this case the veteran died 
in December 1996 and the appellant's formal claim was 
received in December 1998, approximately two years after the 
date of death.

The Board remanded the case for a specific determination by 
the RO as to whether the appellant's claim was timely.  The 
RO prepared a memorandum that concluded the appellant's claim 
was timely.  The RO determined that there was a failure to 
provide her with the proper claim form upon receipt of her 
claim in January 1997.  The RO also determined that this 
submission was an informal claim for the current benefits.  
Thus, the RO concluded, the subsequent receipt of the 
appellant's claim in December 1998, noted as January 28, 
1998, in the memorandum, was timely  See 38 C.F.R. §§ 3.150, 
3.155, 3.160 (2005).  

Although the Board is not certain of when the RO provided the 
appellant with the required form in this case, the Board will 
not disturb the finding of the RO that the claim was timely 
filed.

Increased Rating.  Disability ratings are determined by the 
application of a schedule of ratings, which is based on the 
average impairment of earning capacity.  Individual 
disabilities are assigned separate diagnostic codes.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2005).  Where 
entitlement to compensation has already been established and 
an increase in the assigned evaluation is at issue, it is the 
present level of disability that is of primary concern.  
Francisco v. Brown, 7. Vet. App. 55, 58 (1994).  Although the 
recorded history of a particular disability should be 
reviewed in order to make an accurate assessment under the 
applicable criteria, the regulations do not give past medical 
reports precedence over current findings.  Id.  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2005).

The Board notes that the criteria used to rate malaria as a 
disability were amended in July 1996.  See 61 Fed. Reg. 
39,873-39,877 (July 31, 1996).  The changes were effective 
from August 30, 1996.

VA's General Counsel has held that when a new regulation is 
issued while a claim is pending before VA, unless clearly 
specified otherwise, VA must apply the new provision to the 
claim from the effective date of the change as long as the 
application would not produce retroactive effects.  
VAOPGCPREC 7-2003.  The revised amended versions may only be 
applied as of their effective date and, before that time, 
only the former version of the regulation may be applied.  
VAOPGCPREC 3-2000.  The claim for an increased rating, for 
accrued benefits purposes, will be evaluated under both sets 
of regulations.

Prior to August 30, 1996, the evaluation of malaria fell 
under the purview of 38 C.F.R. § 4.88, which states that 
malaria, once identified by clinical and laboratory methods, 
or by clinical methods alone where the disease is endemic, is 
rated on the basis of the clinical course of the disease, the 
frequency and severity of recurrences, and the necessity for 
and the reaction to medication, not the presence or absence 
of parasites.  When there have been relapses following the 
initial course of treatment, further relapses are to be 
expected and for some time the veteran must be given the 
benefit of the doubt as to unexplained fever of short 
duration, controlled by medication specific for malaria.

In accordance with the provisions of 38 C.F.R. Part 4, 
§ 4.88b, Code 6304, a minimum 10 percent evaluation was 
provided for recently active malaria with one relapse in the 
past year, or old cases with moderate disability.  A 30 
percent evaluation was for consideration for recently active 
malaria with one relapse in the past 6 months; or old cases 
with anemia.  38 C.F.R. § 4.88a, Diagnostic Code 6304 (1996).  
In every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31 (1996).

Note (1) to 38 C.F.R. § 4.88b (1996) states that compensable 
ratings under Diagnostic Code 6304 will be based on medical 
evidence relating to the period after discharge, recording 
sufficient clinical findings, when considered in accordance 
with all other data of record, to support the conclusion that 
there exists a compensable or higher degree of disability 
from malaria.  Further, compensable ratings will not be 
assigned based on the veteran's unsupported claim or 
statement.  

While the record does show a history of treatment and 
diagnosis of malaria during service in 1944, the record is 
absent of any clinical or laboratory evidence that would 
suggest that the veteran had a relapse of malaria at any time 
since service.  The extensive VA records, for the period from 
1956 to 1996, do not reflect any evidence of active disease, 
and the records do not identify any residual disability that 
was related to the veteran's malaria.

The veteran was noted to have anemia on a number of 
occasions, however, it was never attributed to his malaria.  
The records show that the veteran's anemia was identified and 
treated in relationship to other diagnoses such as renal 
failure and rheumatoid arthritis.  The veteran was a 
longstanding patient at the VAMC and his anemia was never 
related to the malaria by his treating physicians.  

The veteran's final discharge summary from December 1996 
listed his malaria by history only.  That meant the medical 
professional was listing the past significant medical history 
of the veteran.  There was no further reference to malaria in 
the summary to indicate that the disease was considered as a 
recent or contributing factor to the veteran's health status 
as of December 1996.

The veteran's, and later appellant's, attorney listed several 
physical symptoms as evidence that the veteran had relapses 
of his malaria.  Those contentions are not supported by the 
objective medical evidence of record.  Further, the attorney 
has not established that he is competent to make such 
assertions.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Moreover, the rating criteria in effect prior to 
August 30, 1996, specifically stated that increased ratings 
would not be assigned based on unsupported claims or 
statements.  Medical evidence is required.  

There is no competent evidence to show that the veteran 
satisfied the criteria for a compensable rating under the 
regulations in effect prior to August 30, 1996.

The Board notes that the RO did not provide the appellant 
with a copy of the regulations in effect prior to August 30, 
1996.  However, the appellant's attorney submitted a copy of 
the applicable regulations in March 1997 from the Code of 
Federal Regulations.  Further, the attorney quoted from the 
regulations in a January 1999 submission made on behalf of 
the appellant.  The Board finds that there was no prejudice 
to the appellant in the RO's failure to provide a citation to 
the regulations.

The amended regulations provide that malaria is evaluated as 
100 percent disabling when it is an active disease.  
Thereafter, the residuals such as liver or spleen damage are 
evaluated under the appropriate system.  The diagnoses of 
malaria and evidence of relapses must be confirmed by the 
presence of malarial parasites in blood smears.  38 C.F.R. § 
4.88b, Code 6304 (2005).

The medical evidence of record does not show that the veteran 
experienced an episode of active malaria disease at any time 
after his release from service.  Moreover, the medical 
evidence does not identify any residuals such as liver or 
spleen damage that can be linked to the veteran's malaria.  

In light of the evidence of record, the Board can find no 
basis for an increased rating for the veteran's service-
connected malaria, either under the prior or amended 
criteria.  Accordingly, the appellant's claim for an 
increased rating, for accrued benefits purposes, is denied.

The Board has considered the doctrine of reasonable doubt, 
but finds that the record does not provide an approximate 
balance of negative and positive evidence on the merits.  The 
Board is unable to identify a reasonable basis for granting 
an increased rating for malaria.  Gilbert v. Derwinski, 1 
Vet. App. 49, 57-58 (1990); 38 U.S.C.A. § 5107(b) (West 
2002); 38 C.F.R. § 3.102 (2001).  The Board notes that 38 
C.F.R. § 3.102 was amended in August 2001, effective as of 
November 9, 2000.  See 66 Fed. Reg. 45,620-32 (Aug. 29, 
2001).  However, the change to 38 C.F.R. § 3.102 eliminated 
the reference to submitting evidence to establish a well-
grounded claim and did not amend the provision as it pertains 
to the weighing of evidence and applying reasonable doubt.  
Accordingly, the amendment is not for application in this 
case.

In deciding this case, the Board has considered the 
applicability of the VCAA, Pub. L. No. 106- 475, 114 Stat. 
2096, (codified as amended at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2005)).  VA 
has issued final regulations to implement these statutory 
changes, codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2005).  

Under the Act, VA has a duty to notify the veteran and his 
representative of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103 
(West 2002); 38 C.F.R. § 3.159(b) (2005).  There is no 
outstanding information or evidence needed to substantiate a 
claim in this case.  The appellant has provided the necessary 
information to complete her application for accrued benefits.  

Under 38 U.S.C.A. § 5103, the Secretary is required to 
provide certain notices when in receipt of a complete or 
substantially complete application.  The purpose of the first 
notice is to advise the claimant of any information, or any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  The 
Secretary is to advise the claimant of the information and 
evidence that is to be provided by the claimant and that 
which is to be provided by the Secretary.  38 U.S.C.A. § 
5103(a) (West 2002).  In those cases where notice is provided 
to the claimant, a second notice is to be provided to advise 
that, if such information or evidence is not received within 
one year from the date of such notification, no benefit may 
be paid or furnished by reason of the claimant's application.  
38 U.S.C.A. § 5103(b) (West 2002).  In addition, 38 C.F.R. § 
3.159(b), details the procedures by which VA will carry out 
its duty to assist by way of providing notice.

The appellant submitted an informal claim for benefits in 
January 1997.  Her formal claim was received in December 
1998.  The latter claim was submitted approximately two years 
prior to the enactment of the VCAA.  The RO issued a rating 
decision in June 1999 that denied entitlement to accrued 
benefits.  Thus the initial unfavorable decision occurred 
before any VCAA notice in this case.  

The Board remanded the case to allow for the appellant to 
submit additional evidence regarding her status to be 
eligible for accrued benefits in April 2001.  The appellant 
responded with additional evidence that same month.

The Board again remanded the appellant's case for additional 
development in March 2005.  The remand specifically directed 
that the notice required by the VCAA be provided to the 
appellant.

The RO wrote to the appellant March 2005.  She was informed 
of what VA would do to assist her in developing her claim.  
She was advised as to what evidence was required to 
substantiate her claim for an increased rating and to 
establish entitlement to accrued benefits.  The appellant was 
informed of what she was responsible for in supporting her 
claim.  The appellant was also advised to submit any evidence 
that she had.  

The appellant responded with an authorization form for 
medical records from the August VAMC.

The RO wrote to her in August 2005 and informed her of the 
status of her claim.  She was also advised to submit any 
evidence that would show that the veteran received treatment 
for his malaria since 1945.

The RO continued to deny the appellant's claim.  She was 
issued a supplemental statement of the case (SSOC) in 
September 2005.  She was provided notice as to why the 
evidence of record failed to establish entitlement to an 
increased rating and for accrued benefits purpose.

The Board finds that the appellant has been provided notice 
regarding the type of evidence needed to substantiate her 
claim.  She has been provided with notice of what VA would do 
in developing her claim and what she needed to do.  The 
appellant was asked to submit evidence that she had in 
support of her claim.  In summary, the Board finds that no 
additional notice is required under the provisions of 
38 U.S.C.A. § 5103 as enacted by the VCAA and 38 C.F.R. 
§ 3.159(b).  See Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  

The Board acknowledges the decision of the Court in Pelegrini 
v. Principi, 18 Vet. App. 112, 120 (2004), which held in 
part, that a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits.  In this 
case, the appellant's claim was filed several years prior to 
the enactment of the VCAA, and the initial unfavorable 
decision of June 1999 was issued prior to any VCAA notice.

Despite the timing of the VCAA notice in the case, the 
appellant has still been afforded proper VCAA notice.  The 
March 2005 RO letter provided her with the notice necessary 
to substantiate her claim for an increased rating and accrued 
benefits, and to identify outstanding evidence.  The letter 
advised her of her duties and those of VA, and advised her to 
submit his evidence to VA.  The RO issued a second letter in 
August 2005 to specifically advise on the status of the claim 
and to ask the appellant to submit evidence of treatment for 
malaria since 1945.

The appellant has not alleged any adverse impact on her 
ability to support her claim as a result of the timing of the 
complete notice.  As noted above, the appellant's case was 
remanded in April 2001 and again in March 2005 to allow for 
additional development.  The appellant was issued an SSOC 
that weighed the additional evidence in determining that it 
was not sufficient to establish entitlement to an increased 
rating and accrued benefits.   

The Board finds that the RO's efforts, in total, afforded the 
appellant a "meaningful opportunity to participate 
effectively in the processing of her claim by VA" and thus 
"essentially cured the error in the timing of notice."  See 
Mayfield v. Nicholson, 19 Vet. App. 103, 128-29 (2005).  

The duty to assist claimants under the VCAA is codified under 
38 U.S.C.A. § 5103A (West 2002) and established by regulation 
at 38 C.F.R. § 3.159(c)-(e).  This section of the VCAA and 
regulation sets forth several duties for the Secretary in 
those cases where there is outstanding evidence to be 
obtained and reviewed in association with a claim for 
benefits.  However, in this case there is no outstanding 
evidence to be obtained, either by VA or the appellant.  

The appellant submitted extensive VA medical records for the 
period from 1956 to 1996.  Attempts were made to obtain 
possible outstanding VA records for the period from 1945 to 
1959; however, no records were identified.  A search for 
retired records was also made in the efforts to locate 
possible outstanding records.  The appellant submitted a 
number of statements in support of her claim.  Her case was 
remanded in April 2001 and March 2005 to afford her the 
opportunity to supplement the evidence of record.  The 
appellant was scheduled for one hearing and had it 
rescheduled.  She canceled her second hearing date.

The Board finds that every effort has been made to seek out 
evidence helpful to the appellant.  The appellant has not 
alleged that there is any outstanding evidence that would 
support her contentions.  The Board is not aware of any 
outstanding evidence.  Therefore, the Board finds that the VA 
has complied with the spirit and the intent of the duty-to-
assist requirements found at 38 U.S.C.A. § 5103A and 
38 C.F.R. § 3.159(c)-(e) (2005).


ORDER

Entitlement to a compensable disability rating for malaria, 
for accrued benefits purposes, is denied.



____________________________________________
Gary L. Gick
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


